  Case: 1:14-cv-04361 Document #: 672 Filed: 12/26/19 Page 1 of 6 PageID #:19243




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION




 City of Chicago,
                      Plaintiff.                      Case No. 14-cv-04361
                                                      Honorable Jorge L. Alonso
 v.

 Purdue Pharma L.P. et al.,
                           Defendants.


                      CITY’S MOTION FOR LEAVE TO FILE
            EXHIBIT A TO MOTION FOR LEAVE TO AMEND UNDER SEAL

       Pursuant to Local Rule 26.2(c) and (e), Plaintiff City of Chicago (“the City”) respectfully

requests that this Court enter an order granting the City leave to file the City’s proposed Fifth

Amended Complaint and exhibits. An unredacted copy of the proposed Fifth Amended

Complaint is attached hereto as Exhibit 1, and a redacted, public version as Exhibit 2. In support

of this Motion, the City states as follows:

       1.      The City originally filed this suit on June 3, 2014 in the Circuit Court of Cook

County Illinois. Defendants removed this case to this Court on June 23, 2014 On December 20,

2017, the Judicial Panel for Multidistrict Litigation (the “JPML”) formed an multi-district

litigation in the U.S. District Court for the Northern District of Ohio, In re: National Prescription

Opiate Litigation, 1:17-MD-2804-DAP (the “MDL”), and this suit was transferred to that court

and consolidated into that proceeding. On November 19, 2019, Judge Dan Polster, overseeing

the MDL, filed a Suggestion of Remand indicating that this suit should be remanded back to this

Court. The JPML promptly issued a Conditional Remand Order, which became final on
  Case: 1:14-cv-04361 Document #: 672 Filed: 12/26/19 Page 2 of 6 PageID #:19243




December 2, 2019. The parties filed their joint stipulation of the contents of the record to be

remanded to this Court pursuant to JPML Rule 10.4 on December 24, 2019.

        2.     The City proposes to amend the operative complaint in this action by filing its

Proposed Fifth Amended Complaint based on developments and facts uncovered in the MDL,

and additional public information that has come to light since this case was transferred.

        3.     Certain allegations in the Fifth Amended Complaint were filed under seal

pursuant to this Court’s October 28, 2016 Minute Entry (Docket No. 482), granting The City of

Chicago’s Motion to File the Unredacted Third Amended Complaint Under Seal (Docket No.

475). These allegations were unsealed by the MDL Court, 1:17-op-4519-DAP (Docket No.

690).

        4.     On December 8, 2016, this Court entered the Amended Agreed Confidentiality

Order, Docket No. 487, which permits parties seeking to include “Confidential” or “Highly

Confidential” information in court filings to seek leave to file them under seal consistent with the

Local Rules of the Northern District of Illinois. Id. ¶ 13.

        5.     On March 6, 2018, the MDL Court entered the Protective Order Re: DEA’s

ARCOS/DADS Database (“the ARCOS Order”), Docket No. 167, which provided that ARCOS

data could only be included in a pleading if the party seeking its inclusion obtained prior court

authorization. ARCOS Order ¶ 8. On April 11, 2018, Judge Polster ordered the DEA to produce

certain ARCOS data for the years 2006-2014 to the MDL plaintiffs. MDL Docket No. 233. On

June 20, 2009, the U.S. Court of Appeals for the Sixth Circuit Vacated the ARCOS order. HD

Media Company, LLC, et. Ano. v. United States Dep’t of Justice, et al., Case No. 18-3839. On

remand, Judge Polster lifted the ARCOS protective order for ARCOS materials from 2006-2012,
  Case: 1:14-cv-04361 Document #: 672 Filed: 12/26/19 Page 3 of 6 PageID #:19243




but not for 2013-2014. See Order Regarding ARCOS Data Protective Order, Docket No. 1845

(July 15, 2019).

       6.      Certain information in the proposed Fifth Amended Complaint pertains to

ARCOS data that has not been made public, and the City out of abundance of caution is

preserving the confidentiality of ARCOS data from 2012-2014.

       7.      On May 15, 2018, the MDL Court entered Case Management Order No. 2:

Protective Order. MDL Docket No. 441 (the “MDL Protective Order.”), which governed “all

hard copy and electronic materials, the information contained therein, and all other information

produced or disclosed during the proceeding.” MDL Protective Order ¶ 2.

       8.      Certain information in the proposed Fifth Amended Complaint contains

information derived from documents identified as “confidential” or “highly confidential” by the

producing parties, pursuant to the MDL Protective Order. ¶ 23. The City does not waive the

right to challenge these designations, and explicitly reserves the right to move to unseal certain

of these allegations at a later date. However, until such time as their confidentiality may be

challenged, the City is bound to protect information designated confidential.

       9.      The City expects that much of the information designated for redaction in the

Proposed Fifth Amended Complaint may ultimately be disclosed without violating any

confidentiality interest. However, in order to avoid any delays in this Court’s adjudicating the

City’s Motion for Leave to Amend, the City respectfully requests that this Court permit the

exhibit referenced in that motion providing a comparison between the City’s Fourth Amended

Complaint and Proposed Fifth Amended Complaint, attached hereto as Exhibit 3, to be filed

under seal.
  Case: 1:14-cv-04361 Document #: 672 Filed: 12/26/19 Page 4 of 6 PageID #:19243




       10.     The City has contacted counsel representing the Allergan, Endo, Janssen,

Mallinckrodt, and Teva Defendant families regarding the filing the proposed Fifth Amended

Complaint under seal while the Court decides the City’s Motion for Leave to Amend, and these

Defendants have not responded to the City’s email at the time of this filing.

       WHEREFORE, the City respectfully requests that this Court enter an order allowing the

City to file Exhibit 1 to the City’s Motion for Leave to Amend under seal.



IT IS SO ORDERED: ______________


Dated: December 26, 2019                  Respectfully submitted,

                                          MARK FLESSNER
                                          Corporation Counsel, City of Chicago

                                          BY: /s/ Linda J. Singer
                                             Linda J. Singer

                                          Thomas P. McNulty
                                          Fiona A. Burke
                                          City of Chicago, Department of Law
                                          30 N. LaSalle St., Suite 1240
                                          Chicago, IL 60602
                                          thomas.mcnulty@cityofchicago.org
                                          fiona.burke@cityofchicago.org
                                          Phone: (312) 744-6929
                                          Fax: (312) 742-3832

                                          Linda Singer
                                          Elizabeth Smith
                                          David I. Ackerman
                                          MOTLEY RICE LLC
                                          lsinger@motleyrice.com
                                          esmith@motleyrice.com
                                          dackerman@motleyrice.com
                                          401 9th Street NW, Suite 1001
                                          Washington, DC 20004
                                          Phone: (202) 232-5504
                                          Fax: (202) 386-9622

                                          Kenneth A. Wexler
Case: 1:14-cv-04361 Document #: 672 Filed: 12/26/19 Page 5 of 6 PageID #:19243



                                Bethany R. Turke
                                Kara A. Elgersma
                                WEXLER WALLACE LLP
                                55 W. Monroe Street, Suite 3300
                                Chicago, IL 60603
                                kaw@wexlerwallace.com
                                brt@wexlerwallace.com
                                tad@wexlerwallace.com
                                Phone: (312) 346-2222
                                Fax: (312) 346-0022

                                Attorneys for Plaintiff City of Chicago
  Case: 1:14-cv-04361 Document #: 672 Filed: 12/26/19 Page 6 of 6 PageID #:19243




                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 26th day of December, 2019, I electronically filed the

foregoing with the Clerk of Court by using the CM/ECF System. Copies will be served upon

counsel of record by, and may be obtained through, the Court CM/ECF Systems.

                                                        /s/ Linda Singer
                                                        Linda Singer
